                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge R. Brooke Jackson

Civil Action No. 1:14-cv-03092-RBJ

MARY M. MAYOTTE,

       Plaintiff,
v.

US BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR STRUCTURED ASSET
INVESTMENT LOAN TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2006-4; and WELLS FARGO BANK N.A.,

       Defendants.


                    ORDER ON MOTIONS FOR SUMMARY JUDGMENT


       This matter is before the Court on plaintiff’s motion for summary judgment against Wells

Fargo Bank, N.A. (“Wells Fargo”) [ECF No. 134]; plaintiff’s motion for summary judgment

against U.S. Bank National Association, as Trustee for Structured Asset Investment Loan Trust

Mortgage Pass Through Certificates, Series 2006-4 (“U.S. Bank”) [ECF No. 138]; and

defendants’ joint motion for summary judgment against plaintiff [ECF No. 136]. For the reasons

stated herein, plaintiff’s motion for summary judgment against Wells Fargo is denied, plaintiff’s

motion for summary judgment against U.S. Bank is denied, and defendants’ motion for summary

judgment is granted.

                                      I. BACKGROUND

       The heart of this case is plaintiff Mary Mayotte’s allegation that Wells Fargo, as an agent

of U.S. Bank, promised modified loan terms, rejected Ms. Mayotte’s attempts to pay her existing

loan, and then reneged on its promise and foreclosed on her home. This series of unfortunate

events began over a decade ago and has been in and out of litigation for five years, including a

                                                1
recent trip to the Tenth Circuit. See Mayotte v. U.S. Bank Nat'l Ass'n for Structured Asset Inv.

Loan Tr. Mortg. Pass-Through Certificates, Series 2006-4, 880 F.3d 1169, 1170 (10th Cir.

2018).

                                             The Facts

         On February 13, 2006, Ms. Mayotte took out a $481,650 loan with New Century

Mortgage Corp. See ECF No. 136 ¶ 1. Her obligation to repay the loan was documented in a

promissory note and secured by a deed of trust on the property. See ECF No. 114 ¶¶ 21–22.

New Century Mortgage Corp. subsequently assigned the loan to U.S. Bank. See ECF No. 136 ¶

1. Wells Fargo began servicing the loan on June 1, 2006, doing business as America’s Servicing

Company (“ASC”). See ECF No. 136 ¶ 2.

         In the summer of 2007, believing that the terms of the note she signed differed from what

she had been told, Ms. Mayotte contacted Wells Fargo and informed a customer representative of

her desire to modify the terms of the loan. See ECF No. 114 ¶¶ 22–25. The customer service

representative told her that she had to miss three loan payments in order to qualify for a loan

modification. See id. ¶ 25. The representative also told Ms. Mayotte that Wells Fargo “can’t

really work with [her] on any options unless [she is] in arrears on payments for three months,”

and that she “would be considered for a modification” if she missed the payments. See ECF No.

136 ¶¶ 3–4.

         For a time she continued to make her payments, but by the summer of 2008 she had

decided to follow Wells Fargo’s advice and withhold the three payments. See ECF No. 114 ¶ 29.

Thus, Ms. Mayotte purposefully missed both her July 2008 and August 2008 monthly loan

payments. See ECF No. 134 ¶ 11. After missing these two payments, Ms. Mayotte called Wells

Fargo on September 2, 2008 to discuss modification. See id. ¶ 8. Wells Fargo again advised her



                                                 2
“don’t make the [September] payment” because “they would apply it as a down payment on a

new loan.” See id. In discovery, Wells Fargo produced a call note that a customer service

representative created subsequent to this September 2, 2008 phone call. The call note

acknowledged that Ms. Mayotte wanted to make a payment, but that the representative told her

“to hold on to [sic] it and use as in[i]tial down [payment].” Id. at 2 n.1; ECF No. 136-6. Ms.

Mayotte does not recall how long she was “supposed to hold onto the payment.” ECF No. 136 ¶

8. This call note was first disclosed during discovery in the instant case; it was not disclosed in

the state court proceedings discussed below. See ECF No. 134 ¶ 6; ECF No. 142 ¶¶ 5–6.

       On October 8, 2008 U.S. Bank’s foreclosure lawyers advised Ms. Mayotte that they were

retained to initiate foreclosure proceedings. See ECF No. 136 ¶ 9. Wells Fargo filed a Rule 120

proceeding in the District Court for Denver County, Colorado. See ECF No. 134 ¶ 4. Pursuant

to the Colorado Rules of Civil Procedure, a Rule 120 proceeding requires creditors pursuing

nonjudicial foreclosure to first obtain a ruling by a Colorado trial court that there is a reasonable

probability that a default exists. C.R.C.P. 120. On October 29, 2008 Ms. Mayotte requested a

loan modification by submitting a financial worksheet. See ECF No. 136 ¶ 10. Subsequently, on

March 7, 2009 “ASC postponed the foreclosure sale . . . to assist Ms. Mayotte while working

with [their] offices in an effort to obtain approval for a loan modification.” See ECF No. 142 ¶ 4.

Wells Fargo ultimately declined this modification request in April 2009. See id. ¶ 11.

       On August 23, 2009 Wells Fargo mailed two letters to Ms. Mayotte noting that she was

“eligible” for a loan modification through a trial payment plan (“TPP”) under the Home

Affordable Loan Program (“HAMP”). See ECF No. 134 ¶ 12. Wells Fargo had prequalified Ms.

Mayotte for this TPP in August 2009 based on verbal financial information provided to Wells

Fargo on October 2, 2008, which estimated Mayotte’s income at $12,000 per month. See ECF



                                                  3
No. 136 ¶ 14. One of the HAMP letters provided five action items that Ms. Mayotte needed to

complete in order to “accept this offer, and see if [she] qualif[ies] for a Home Affordable

Modification.” ECF No. 134-1 at WF001055. One of the action items was that Ms. Mayotte

sign and return the attached TPP form, which states, “I understand that the Plan is not a

modification of the Loan Documents and that the Loan Documents will not be modified unless

and until (i) I meet all of the conditions required for modification, (ii) I receive a fully executed

copy of the Modification Agreement, and (iii) the Modification Effective Date has passed.” See

id. at WF001054, WF001067.

       Ms. Mayotte timely paid the first two TPP payments and made her third TPP payment

one day late. See ECF No. 134 ¶ 16; ECF No. 142 ¶ 16; ECF No. 136-1 at WF001054. Ms.

Mayotte also signed and returned all required HAMP documents, including the TPP form. See

ECF No. 134 ¶¶ 17, 19. However, in their final review, Wells Fargo found that Mayotte’s

submitted documentation reflected income substantially less than the $12,000 per month upon

which the TPP was offered, and her income did not support modifications that Wells Fargo was

authorized to offer. See ECF No. 136 ¶ 15. Wells Fargo ultimately declined to permanently

modify Ms. Mayotte’s loan via the TPP in March 2010. See id. ¶ 12.

       Before being informed that her modification was denied, Ms. Mayotte made two TPP

payments in January 2010 and February 2010. See ECF No. 134 ¶¶ 22–23. Wells Fargo did not

tell Ms. Mayotte that because her modification had not yet been accepted, she was still required

to make the full monthly payment on her original loan rather than the reduced TPP payment. See

id. Wells Fargo instead applied these two payments to Ms. Mayotte’s original loan and charged

her late fees for not paying the full amount. See id.; see ECF No. 136-5 at 194:6–19.




                                                  4
       On March 25, 2010 Wells Fargo and Ms. Mayotte entered into the first of two separate

Special Forbearance Agreements. See ECF No. 136 ¶ 17. This first agreement allowed Ms.

Mayotte to make reduced payments between May 15, 2010 and July 15, 2010. See id. The

agreement states that it “is an agreement to temporarily accept reduced payments,” that “upon

completion of this plan, the loan must be brought current,” and “[a]ll of the provisions of the

note and security instrument, except as herein provided, shall remain in full force and effect.” Id.

¶ 18. Ms. Mayotte did not make the July 15, 2010 payment. See id. ¶ 19.

       Ms. Mayotte submitted a third request for loan modification on September 30, 2010. See

id. ¶ 20; ECF No. 136-1 at 102:19–103:21. Sometime in November 2010, Ms. Mayotte testified

that Wells Fargo advised her on the phone that if she paid her Homeowners Association lien and

made another payment on her original loan, then Wells Fargo would modify her loan. See ECF

No. 134 ¶ 23. However, on December 30, 2010 Wells Fargo denied this final request for a

modification. See id. ¶ 25; ECF No. 136-1 at 101:6–17.

       Meanwhile, on November 2, 2010—before Wells Fargo denied Ms. Mayotte’s third

modification request—Wells Fargo and Ms. Mayotte entered into a second Special Forbearance

Agreement. See ECF No. 136 ¶ 21. This agreement similarly allowed Mayotte to make one

reduced payment on December 1, 2010. See id. ¶ 22. This agreement similarly states that it is an

agreement to “temporarily accept[] reduced installments,” that the “lender is under no obligation

to enter into any further agreement,” and that “[a]ll provisions of the Note and Security

Instrument, except as herein provided, shall remain in full force and effect.” Id. Ms. Mayotte

made a payment on December 8, 2010 pursuant to the second Special Forbearance Agreement

but made no further payments on the loan. See id. ¶ 24. As noted above, Wells Fargo denied her




                                                 5
third loan modification request later that month on December 30, 2010. See id. ¶ 25; ECF No.

136-1 at 101:6–17.

       In May 2011, Ms. Mayotte filed for bankruptcy. See ECF No. 136 ¶ 27.

       On August 13, 2013 U.S. Bank’s foreclosure lawyers informed Ms. Mayotte that if she

failed to cure her default by September 12, 2013, they would accelerate the loan and proceed

with foreclosure. See id. ¶ 30. Ms. Mayotte did not make any additional payments. See id. ¶ 24.

Accordingly, on November 6, 2014 the District Court for Denver County, Colorado held a Rule

120 hearing. See id. ¶ 31. Wells Fargo objected to discovery in this hearing based on the

hearing’s narrow scope and limited purpose. See ECF No. 142 ¶ 7. The state court agreed. As

such, the September 2, 2008 call note was not part of the record. See ECF No. 134 ¶ 5. The

state court ultimately entered an Order Authorizing Sale of Property on November 12, 2014. See

ECF No. 136 ¶ 31.

       The following day on November 13, 2014, while state court proceedings were ongoing,

Ms. Mayotte filed the instant suit in federal court. See id. ¶ 32. She proceeded pro se. See

Mayotte, 880 F.3d at 1171.

       In December 2014 U.S. Bank foreclosed on the property. See id. ¶ 34. Pursuant to the

foreclosure, U.S. Bank initiated a forcible entry and detainer action in the District Court for

Denver County, Colorado in August 2016 (the “FED Action”). See id. ¶ 35. In that FED Action,

Ms. Mayotte asserted counterclaims and third-party claims against U.S. Bank and Wells Fargo

for: (1) abuse of process; (2) declaratory judgment; (3) violations of the Colorado Consumer

Protection Act; and (4) fraudulent misrepresentation. See id. ¶ 36. The state court granted U.S.

Bank and Wells Fargo’s joint motion to dismiss all four of Ms. Mayotte’s claims with prejudice

on May 30, 2017. See id.



                                                  6
       Trial in the FED Action proceeded on September 13, 2017. See id. ¶ 38. Following that

trial, the state court entered its Order and Judgment for Possession (“Possession Order”) finding

that U.S. Bank had established ownership of the subject property and entering judgment against

Ms. Mayotte. See id. Ms. Mayotte appealed both the May 30th dismissal of her claims and the

September 13th Possession Order. See id. ¶ 39. The Colorado Court of Appeals affirmed both

of the trial court’s decisions in an opinion dated February 7, 2019. See id. ¶ 40. The Court of

Appeals subsequently issued its mandate on May 30, 2019. See id. ¶ 40. Ms. Mayotte petitioned

for certiorari review, but the Colorado Supreme Court denied her petition on May 28, 2019. See

Mayotte v. U.S. Bank Nat'l Ass'n as Tr. for Structured Asset Inv. Loan Tr. Mortg. Pass-Through

Certificates, Series 2006-4, No. 19SC208, 2019 WL 2266491, at *1 (Colo. May 28, 2019).

                                         Procedural History

       As noted above, Ms. Mayotte filed her federal complaint on November 13, 2014 while

state court proceedings were ongoing. See ECF No. 136 ¶ 32; ECF No. 1. Still proceeding pro

se, she amended her complaint, see ECF No. 12, and later she filed a second amended complaint,

see ECF No. 31. The second amended complaint alleged seven claims premised on U.S. Bank’s

and Wells Fargo’s alleged misrepresentations and improper foreclosure, the exact parameters of

which are not relevant here. See ECF No. 31.

       In March 2016, this Court dismissed six of Ms. Mayotte’s claims from her second

amended complaint without prejudice, and one claim with prejudice.1 See Mayotte v. US Bank

Nat'l Ass'n, No. 14-CV-3092-RBJ-CBS, 2016 WL 943781, at *1 (D. Colo. Mar. 14, 2016). This

Court found that Ms. Mayotte’s claims “effectively ask[ed] the Court to unwind the results of the



1
 This Court dismissed with prejudice Ms. Mayotte’s claim under the Real Estate Settlement Procedures
Act (“RESPA”), 12 U.S.C. § 2605 et seq., for failure to state a claim. See Mayotte v. US Bank Nat'l
Ass'n, No. 14-CV-3092-RBJ-CBS, 2016 WL 943781, at *1 (D. Colo. Mar. 14, 2016).

                                                  7
Rule 120 proceedings” contrary to the Rooker-Feldman doctrine, which forbids lower federal

courts from reviewing state-court civil judgments. See id. at *4 (citing Rooker v. Fid. Tr. Co.,

263 U.S. 413 (1923)); see generally Andrea Bloom, Foreclosure by Private Trustee: Now Is the

Time for Colorado, 65 Denv. U. L. Rev. 41, 51, 56 (1988).

        Ms. Mayotte obtained counsel and appealed the dismissal. See ECF No. 66; ECF No. 71.

On January 23, 2018, the Tenth Circuit reversed this Court’s holding in part.2 See Mayotte, 880

F.3d at 1171. The Tenth Circuit determined that the Rooker-Feldman doctrine does not bar Ms.

Mayotte’s federal suit because none of her claims (at least the ones pursued on appeal) challenge

the Rule 120 proceedings or seek to set aside the Rule 120 ruling.3 See id. Having so held, the

Tenth Circuit remanded back to this Court “to consider what effect, if any, the Rule 120 ruling

may have on this case under state-law doctrines of claim and issue preclusion.” See id.

        Following the remand, Ms. Mayotte filed a third amended complaint, see ECF No. 89,

and finally a fourth amended complaint, see ECF No. 114. Her fourth amended complaint

asserts four claims: (1) negligence against both defendants; (2) negligent supervision and hiring

against U.S. Bank; (3) violations of the Colorado Consumer Protection Act (“CCPA”), West's

C.R.S.A. § 6–1–101 et seq., against both defendants; and (4) declaratory judgment against both

defendants. See ECF No. 114 ¶¶ 133–184.

        Currently pending before this Court are three motions for summary judgment on Ms.

Mayotte’s fourth amended complaint. Ms. Mayotte herself filed two separate motions for

summary judgment, one against each defendant. See ECF No. 134; ECF No. 138. In her motion


2
 The Tenth Circuit affirmed this Court’s dismissal of Ms. Mayotte’s RESPA claim for failure to state a
claim. See Mayotte v. U.S. Bank Nat'l Ass'n for Structured Asset Inv. Loan Tr. Mortg. Pass-Through
Certificates, Series 2006-4, 880 F.3d 1169, 1171 (10th Cir. 2018).
3
  The court expressly refrained from deciding whether the Rooker-Feldman doctrine bars a federal court
from reviewing a Rule 120 proceeding or ruling. See id.

                                                   8
for summary judgment against Wells Fargo, Ms. Mayotte asserts that (1) Wells Fargo is a

negligent servicer and (2) Wells Fargo’s actions violate the CCPA. See ECF No. 134 at 7, 18.

In her motion for summary judgment against U.S. Bank, Ms. Mayotte asserts that (1) U.S. Bank

is liable for Wells Fargo’s illegal acts as its principal, (2) U.S. Bank is liable for the negligent

supervision and ongoing retention of Wells Fargo, (3) U.S. Bank is independently liable for

negligence, and (4) U.S. Bank is independently liable under the CCPA. See ECF No. 138.

        Defendants’ joint motion for summary judgment asserts seven defenses. Defendants

argue that Ms. Mayotte’s claims are barred by (1) claim preclusion, (2) the applicable statutes of

limitations, (3) the Colorado Credit Agreement Statute of Frauds (“CCASF”), C.R.S. 38–24–

124, (4) novation, and (5) the economic loss doctrine. See ECF No. 136. Defendants also assert

that (6) there is no evidence to support any of Ms. Mayotte’s claims and (7) she lacks evidence

of compensable damages. See id.

                                  II. STANDARD OF REVIEW

        The Court may grant summary judgment if “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

moving party has the burden to show that there is an absence of evidence to support the

nonmoving party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The nonmoving

party must “designate specific facts showing that there is a genuine issue for trial.” Id. at 324. A

fact is material “if under the substantive law it is essential to the proper disposition of the claim.”

Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). A material fact is genuine if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.

The Court will examine the factual record and make reasonable inferences therefrom in the light



                                                   9
most favorable to the party opposing summary judgment. Concrete Works of Colo., Inc. v. City

& Cty. of Denver, 36 F.3d 1513, 1517 (10th Cir. 1994).

                                          III. ANALYSIS

       A. Claim Preclusion

       Defendants first argue that claim preclusion bars Ms. Mayotte’s claims. See ECF No.

136 at 8. Claim preclusion prevents “relitigation of matters that have already been decided as

well as matters that could have been raised in a prior proceeding but were not.” Lobato v.

Taylor, 70 P.3d 1152, 1165 (Colo. 2003). In determining whether to give preclusive effect to

state-court judgments, federal courts apply the preclusion law of the state from which the

judgment emerged. See Allen v. McCurry, 449 U.S. 90, 96 (1980) (citing 28 U.S.C. § 1738

(1976)).

       Under Colorado law, a claim in a second judicial proceeding is precluded by a previous

judgment when there exists: “(1) finality of the first judgment, (2) identity of subject matter, (3)

identity of claims for relief, and (4) identity or privity between parties to the actions.” Argus

Real Estate, Inc. v. E-470 Pub. Highway Auth., 109 P.3d 604, 608 (Colo. 2005) (citations and

quotations omitted). An exception to claim preclusion applies where the plaintiff was not

afforded a full and fair opportunity to litigate the issue in the first proceeding. See Byrd v.

People, 58 P.3d 50 (Colo. 2002). However, this exception bars claim preclusion only where

there was a denial of due process. See Lenox MacLaren Surgical Corp. v. Medtronic, Inc., 847

F.3d 1221, 1243 (10th Cir. 2017). Notably, claim preclusion does not require actual litigation.

See S.O.V. v. People in Interest of M.C., 914 P.2d 355, 358–59 (Colo. 1996).

       Here, defendants assert that the prior FED Action in Colorado state court, specifically

Ms. Mayotte’s counterclaims in that case, precludes Ms. Mayotte’s instant claims. See ECF No.



                                                  10
136 at 8. Ms. Mayotte does not dispute any of the four elements of claim preclusion. Instead,

she argues that claim preclusion cannot apply here because she did not have a full and fair

opportunity to litigate her claims in the FED Action. See ECF No. 144 at 3–4.

       Although Ms. Mayotte does not dispute any of the elements of claim preclusion, I briefly

consider each one. First, the FED Action was final. The state court granted U.S. Bank and

Wells Fargo’s joint motion to dismiss all of Ms. Mayotte’s claims with prejudice. See ECF No.

136 ¶ 37l; see also O’Done v. Shulman, 238 P.2d 1117, 1118 (Colo. 1951) (finding that a

dismissal with prejudice is a final adjudication on the merits for the purpose of claim preclusion).

Ms. Mayotte appealed, and the Colorado Court of Appeals affirmed the dismissal of her claims.

See ECF No. 136-11; see also Mayotte, 880 F.3d at 1171. Ms. Mayotte’s subsequent petition for

certiorari to the Colorado Supreme Court was denied. See Mayotte, 2019 WL 2266491, at *1.

       Second, the subject matter of the claims is identical. Both the FED Action and the instant

case involve “the same parcel of land and the same agreement,” namely the house and the loan.

Argus Real Estate, Inc., 109 P.3d at 608.

       Third, the claims are identical. The inquiry regarding identity of claims “does not focus

on the specific claim asserted or the name given to the claim,” but rather whether the claims are

“bounded by the injury for which relief is demanded.” Id. at 608–09. In the instant case, Ms.

Mayotte brings claims for negligence, negligent supervision and hiring, violations of the CCPA,

and declaratory judgment. See ECF No. 136 ¶ 41. In the FED Action, Ms. Mayotte brought

counterclaims for fraudulent misrepresentation, violations of the CCPA, and declaratory

judgment. See ECF No. 136-9 at 3. Some of these claims are the same specific claims, but more

to the point, all of the claims focus on the same allegations and injury: that defendants instructed

Ms. Mayotte to withhold payments on her loan while promising a loan modification, that



                                                 11
defendants denied Ms. Mayotte a loan modification, and that the defendants subsequently

illegally foreclosed on Ms. Mayotte’s home.

        Fourth and finally, the claims involve the same parties: Ms. Mayotte, U.S. Bank, and

Wells Fargo.

        Having established that the four elements of claim preclusion are met, I consider whether

Ms. Mayotte was nevertheless not afforded a full and fair opportunity to litigate her claims in the

FED Action. Ms. Mayotte makes two arguments on this point. First, she claims that the state

court expressly held that it would not litigate the claims, instead relying on the Rule 120 hearing

that held that Ms. Mayotte was in default. Ms. Mayotte cites language from the Possession

Order stating: “[I]t is not the proper purview of this Court to unwind the consequences of the

Rule 120 action in 2013CV35162, and to litigate the purported malfeasance of Wells Fargo Bank

and its role, if any, in the subsequent foreclosure action.” ECF No. 136-10 at 4. Although Ms.

Mayotte does not provide argument in her response as to why such reliance on the Rule 120

action would be inappropriate, her fourth amended complaint asserts that the Rule 120 hearing

was a non-judicial proceeding that “did not conclusively establish the legal status of any party.”

ECF No. 114 ¶¶ 180–183. As such, she argues, “[t]he ultimate right to foreclose, the amount

owed by Ms. Mayotte, whether a contract existed that was breached, and whether the entities that

foreclosed had a legal right to foreclose have never been adjudicated.”4 Id. ¶ 183.


4
  This argument might have been better couched under the third element of claim preclusion—identity of
claims—rather than under the full and fair opportunity to litigate exception. The full and fair opportunity
to litigate exception is a due process rule. See Lenox MacLaren Surgical Corp., 847 F.3d at 1243. Yet
Ms. Mayotte does not appear to argue that the state court denied her due process in the FED Action when
it refused to “unwind the consequences of the Rule 120 action.” ECF No. 136-10 at 4. Ms. Mayotte’s
argument instead appears to be that the state court simply did not litigate the claims that she brings in the
instant case. Further, if Ms. Mayotte were to argue that she was denied due process in the FED Action,
her claims might fall awry of both the Rooker-Feldman doctrine and the Tenth Circuit’s express finding
that the Rooker-Feldman doctrine did not apply to Ms. Mayotte’s claims because none of her claims
challenge a state-court proceeding. See Mayotte, 880 F.3d at 1171. That said, Ms. Mayotte’s argument

                                                     12
        This argument fails because Ms. Mayotte misrepresents the state court’s holding in the

Possession Order and ignores the state court’s prior order. The state court did not consider Ms.

Mayotte’s claims in the Possession Order because the state court had already dismissed her

claims with prejudice in its May 30, 2017 order. See ECF No. 136-9. That May 30th order

evinces Ms. Mayotte’s full and fair opportunity to litigate her claims before the state court.

Although I do not purport to review the adequacy of that state-court order, it is worth noting that

the order provided a robust analysis of why all three of Ms. Mayotte’s claims were barred by

statute of frauds, specifically, the CCASF.5 Ms. Mayotte had further opportunity to litigate her

claims in her appeal to the Colorado Court of Appeals and again in her petition for certiorari to

the Colorado Supreme Court.6 Yet Ms. Mayotte does not mention this May 30th order or her

subsequent appeals anywhere in her instant response to defendants’ motion, instead referring

solely to the much narrower Possession Order.




about the Possession Order fails on its face for ignoring the May 30th order, and I base my decision
primarily on this.
5
  The state court noted Ms. Mayotte’s various defenses to the CCASF and explained why they each failed.
Ms. Mayotte argued, first, that the CCASF did not apply because U.S. Bank and Wells Fargo are not
“creditors” under the statute. See ECF No. 136-9 at 3–4. Specifically, she noted that the party that
extended the credit for the loan was New Century Mortgage, a now-bankrupt lender who had assigned the
note to a trust. See id. That trust is represented by U.S. Bank, and U.S. Bank is the principal of Wells
Fargo. See id. Yet after analyzing Colorado case law, the state court held that U.S. Bank and Wells
Fargo should receive the same protections under the CCASF that New Century Mortgage would receive.
See id. at 4. Second, Ms. Mayotte argued that the CCASF did not apply because her claim did not rest
“upon a broken contractual promise or some credit agreement,” but rather on a broken oral representation.
See id. The state court disagreed, finding that the statute should be—and had been—broadly interpreted
to include oral representations. See id. at 4–5.
6
  In Ms. Mayotte’s appeal to the Colorado Court of Appeals, Ms. Mayotte claimed (1) that U.S. Bank and
Wells Fargo were not creditors under the CCASF and (2) that the CCASF cannot be used to shield a
fraud. See ECF No. 136-9 at 4. The Court of Appeals reviewed these arguments de novo. See id. at 4, 6–
9. It first affirmed that assignees of mortgages “stand[] in the shoes of” the assignor and thus qualify as
creditors under the CASF. See id. at 7. It also held that regarding her argument that the CCASF cannot
be used to shield a fraud, Ms. Mayotte had neither cited any case law nor raised the argument below.
Regardless, the court held that the language of the statute creates no exceptions.

                                                    13
        Second, Ms. Mayotte also claims that she was denied a full and fair opportunity to litigate

her claim because Wells Fargo fraudulently concealed the September 2, 2008 call note in the

FED Action, not producing it until discovery in the instant case. See ECF No. 144 at 5. The

discovery of new evidence which was fraudulently concealed or could not have been discovered

with due diligence can bar the application of claim preclusion to a new claim if “the plaintiff did

not know the full dimensions of the claim at the time of the first action.” Lenox MacLaren

Surgical Corp., 847 F.3d at 1243–44 (noting that “under certain circumstances, the later filing of

a new claim arising from the same transaction at issue in a prior action may . . . be excused

because the plaintiff did not know the full dimensions of the claim at the time of the first action,”

including where “evidence was either fraudulently concealed or . . . could not have been

discovered with due diligence”). Ms. Mayotte argues that although this call note does not

change the contours of her underlying claims, it does change her response to defendants’

assertion of the CCASF. Specifically, she argues that she never had the opportunity to litigate

the issue of whether the call note constitutes a “writing” under the CCASF.7 See ECF No. 144 at

10.

        Defendants note, however, that Ms. Mayotte did assert this argument in the FED Action.

See ECF No. 147 at 2 n.1. In her March 21, 2019 petition for certiorari to the Colorado Supreme

Court, Ms. Mayotte argued that she had newly “discovered smoking gun documents,” including

the call note. ECF No. 147-1 at 4–5. She argued that this evidence “defeat[s] any argument that




7
  Ms. Mayotte’s brief on this issue is ambiguous. In her argument section on claim preclusion she notes
only that this call note was “in Wells Fargo’s own writing.” ECF No. 144 at 5. However, she also argues
later in her response that the CCASF does not apply here because the call note constitutes a “writing”
within the meaning of the statute. See id. at 10. She then clarified at the trial preparation conference that
this is indeed her argument. See ECF No. 166 at 13:22–14:7.

                                                     14
the [CCASF] bars Mayotte’s claims or defenses.” Id. at 5–6. In response, the Colorado Supreme

Court denied Ms. Mayotte’s petition. See Mayotte, 2019 WL 2266491, at *1.

       That said, Ms. Mayotte’s claim raises three questions: (1) whether the call note was

fraudulently concealed or could not have been discovered with due diligence; (2) whether the

discovery of the call note altered the dimensions of Ms. Mayotte’s claim, and (3) whether a

denied petition for certiorari that has timely raised newly discovered evidence constitutes a full

and fair opportunity to litigate an issue. See Lenox MacLaren Surgical Corp., 847 F.3d at 1243–

44.

       First, I find that Ms. Mayotte could not have discovered the call note with due diligence.

The call note was in Wells Fargo’s possession, and the state court denied general discovery “due

to the narrow scope of the FED hearing.” See ECF No. 144-1 at 6–8. Ms. Mayotte had access to

general discovery only during the instant case. See ECF No. 144 at 5.

       Second, I find that the discovery of the call note alters the dimensions of Ms. Mayotte’s

claims. Ms. Mayotte argues that the call note constitutes a writing that precludes application of

the CCASF. The state court’s dismissal of Ms. Mayotte’s claims in the FED Action turned

entirely on the CCASF. Thus, the discovery of a writing alters Ms. Mayotte’s arguments on

whether the CCASF bars her four instant claims.

       Third, I agree with Ms. Mayotte that a denied petition for certiorari does not constitute a

full and fair opportunity to litigate an issue. That is not to say that the Colorado Supreme Court

was wrong to deny certiorari or that the Colorado Supreme Court denied Mayotte due process in

so doing. The Colorado Supreme Court has discretion in accepting petitions for certiorari, and it

usually does not do so simply to correct an erroneous decision that will affect only the parties to

that case. See C.A.R. 49–50. It grants petitions “only where there are special and important



                                                 15
reasons.” C.A.R. 49. The Colorado Supreme Court’s denial of Ms. Mayotte’s petition let stand

the Court of Appeals’ decision dismissing Ms. Mayotte’s claims, but it made no ruling as to Ms.

Mayotte’s newly discovered and newly presented evidence. Although it is true that a full and

fair opportunity to litigate does not require a trial on the merits, it does require an opportunity to

litigate. Cf. Ellis v. Brown, No. CIV-06-1156-R, 2007 WL 28273, at *1 (W.D. Okla. Jan. 3,

2007), aff'd, 237 F. App'x 327 (10th Cir. 2007) (finding that a denial of certiorari did not

constitute a denial of a full and fair opportunity to litigate where plaintiff was able to present the

same arguments in state trial court and state appellate court). Because granting a petition for

certiorari to consider the Court of Appeal’s finding is discretionary, Ms. Mayotte never had the

opportunity to litigate the issue of whether the call note constitutes a writing under the CCASF.

       Accordingly, Ms. Mayotte’s four claims are not barred by claim preclusion to the extent

that she presents claims that she did not have a full and fair opportunity to litigate. See infra note

8. Ms. Mayotte did not have a full and fair opportunity to litigate any of her four claims because

she did not have a full and fair opportunity to litigate whether the call note constitutes a writing

under the CCASF. I therefore address Ms. Mayotte’s argument that the call note constitutes a

writing under the CCASF.

       B. The Colorado Credit Agreement Statute of Frauds

       Colorado law prohibits any claim founded upon unwritten changes to a credit agreement.

See C.R.S. § 38-10-124(2) (2017) (“Notwithstanding any statutory or case law to the contrary . . .

no debtor or creditor may file or maintain an action or a claim relating to a credit agreement

involving a principal amount in excess of twenty-five thousand dollars unless the credit

agreement is in writing and is signed by the party against whom enforcement is sought.”).




                                                  16
Defendants assert that because Ms. Mayotte’s suit is premised upon an alleged oral promise of

modification to her loan, the CCASF bars her suit. See ECF No. 136 at 11.

       Ms. Mayotte asserts that the call note constitutes a “writing” sufficient to survive the

CCASF.8 See ECF No. 144 at 10. She asserts without authority that “[a]ny writing by a

defendant removes any doubt that the claim can be proved with paper.” Id. She argues that it

does not matter that the call note is not a “signed” writing, citing case law recognizing that

bilateral emails can be sufficient. See ECF No. 144 at 10; PayoutOne v. Coral Mortg. Bankers,

602 F. Supp. 2d 1219, 1222, 1226 (D. Colo. 2009) (finding that bilateral emails between the

parties constituted a signed writing to support an agreement to refinance a third party’s loan

where defendant “expressly promised to refinance [the third party’s] Property debt after [the

third party] acquired the Property”).

       Yet Ms. Mayotte’s argument on what constitutes a “signed” writing under the CCASF

misses the point. The call note is insufficient under the CCASF, not because it is not signed, but

because it does not indicate that there was any meeting of the minds between Ms. Mayotte and

Wells Fargo about granting her a loan modification. The call note is two lines in a customer

service representative’s call log noting that Ms. Mayotte “want[ed] to make a [payment]” but

was “advised to hold on to [sic] it and use as in[i]tial down [payment].” ECF No. 136-6. Even

construing this call note in the light most favorable to Ms. Mayotte, the call note merely confirms

what is not disputed in the instant litigation: that in September 2008 Wells Fargo told Ms.

Mayotte that she needed to be three months behind on her loan payments before they could



8
 Only one of Ms. Mayotte’s arguments about the CCASF survives claim preclusion. Ms. Mayotte was
denied a full and fair to litigate only one of these arguments because only one is new pursuant to the
discovery of the call note. Claim preclusion bars Mayotte’s other two arguments that (1) the CCASF
does not apply because defendants waived payment based on their representations to Mayotte and (2) the
CCASF does not apply to fraud. See ECF No. 144 at 10–11.

                                                  17
consider her for a loan modification, and that they “advised” her not to pay until they ruled on

her request for a loan modification. It is true that defendants initiated foreclosure proceedings in

approximately October 2008 after Ms. Mayotte purposefully missed three payments pursuant to

this advice. See ECF No. 136 ¶ 9. However, when Ms. Mayotte officially requested a loan

modification on October 29, 2008, defendants stayed foreclosure proceedings so as to work with

her on loan modification options. See ECF No. 136 ¶ 10; ECF No. 142 ¶ 4. Defendants

subsequently considered (and rejected) Ms. Mayotte’s requests for a loan modification three

times. See ECF No. 136 ¶¶ 10–12, 25.

       The call note does not indicate that Wells Fargo promised that they would modify Ms.

Mayotte’s loan. It does not indicate that Wells Fargo promised not to foreclose on Ms. Mayotte

if she ultimately failed to cure her default. It does not indicate that Wells Fargo promised Ms.

Mayotte anything except that they would consider her for a loan modification—which they did,

three times. The fact that they subsequently denied those loan modification requests does not

contradict the call note. The call note therefore does not count as a “signed writing” that proves

that Wells Fargo promised to modify Ms. Mayotte’s loan.

       Because Ms. Mayotte premises all four of her claims on an alleged oral promise to

modify her loan, and because she has not presented a signed writing to prove that oral promise,

the CCASF bars each of her claims. Accordingly, defendants’ joint motion for summary

judgment is granted and all four of Ms. Mayotte’s claims are dismissed.

       C. Economic Loss Doctrine

       In the interest of finality, I also address defendants’ argument that Ms. Mayotte’s claims

are barred by the economic loss doctrine. See id. at 13. Under Colorado law, “a party suffering

only economic loss from the breach of an express or implied contractual duty may not assert a



                                                 18
tort claim for such a breach absent an independent duty of care under tort law.” Town of Alma v.

AZCO Const., Inc., 10 P.3d 1256, 1264 (Colo. 2000). A duty of care is considered independent

of a contractual duty when it: (1) “arise[s] from a source other than the relevant contract” and (2)

is not “a duty also imposed by the contract.” Haynes Trane Serv. Agency, Inc. v. Am. Standard,

Inc., 573 F.3d 947, 962 (10th Cir. 2009) (citing Town of Alma, 10 P.3d at 1263).

        The economic loss doctrine can also apply to statutory claims such as the CCPA. See

Electrology Labs., Inc. v. Kunze, 169 F. Supp. 3d 1119, 1152 (D. Colo. 2016) (applying

Colorado law and holding that “[a]lthough stated to preclude ‘tort’ actions, depending on the

facts and circumstances of a case, the economic loss rule may be applied to bar statutory claims

as well”); see also Nero v. Am. Family Mut. Ins. Co., No. 11-CV-02717-PAB-MJW, 2013

WL5323147, at *6 (D. Colo. Sept. 23, 2013) (finding that plaintiff’s CCPA claim is barred by

economic loss doctrine); but see Christenson v. CitiMortgage, Inc., No. 12-cv-02600-CMA-

KLM, 2015 WL 1757076, at *5 (D. Colo. April 14, 2015) (finding that plaintiff’s CCPA claim is

not barred by economic loss doctrine). In response, Ms. Mayotte argues that her claims arise

independently in tort law, not in contract law.9

        I find that all four of Ms. Mayotte’s claims are barred by the economic loss doctrine. Ms.

Mayotte has failed to identify any independent duty of care under tort law to support her claims.

Ms. Mayotte proffers a litany of allegedly independent duties that Wells Fargo owes to Ms.

Mayotte, including:

        a) keeping accurate records; b) processing payments accurately and quickly; c)
        keeping an accurate total of the amount paid and the amount owed; d) maintaining
        access to and knowledge of all essential documents, including the promissory note
        and the deed; e) providing accurate, timely information to borrowers in a way that
        borrowers can understand; f) communicating directly with the borrower via a

9
  Preliminarily I note the irony of this assertion. Ms. Mayotte’s suit survived claim preclusion only
because she was denied a full and fair opportunity to litigate the CCASF issue—which is, of course, a
statute sounding in contract law.

                                                   19
       person who is qualified to consider borrower questions, concerns, and requests; g)
       accepting and reviewing modification requests in a timely, efficient manner; h)
       receiving and maintaining copies of documents from borrowers; i) providing clear
       decisions on requested loan modifications; j) providing clear accounting to a
       borrower of how payments were applied and the current outstanding amounts; and
       k) initiating and carrying out foreclosure when appropriate.

See ECF No. 144 at 12–13. Yet Ms. Mayotte’s argument ends there; she does not explain how

any of the proffered duties are independent of the underlying loan agreement. Indeed, I find that

none of these duties “arise from a source other than the relevant contract,” and that rather all of

them are “dut[ies] also imposed by the contract.” Haynes Trane Serv. Agency, Inc., 573 F.3d at

962. The loan agreement itself imposes a duty of care on defendants in the servicing of that loan.

All of Ms. Mayotte’s proffered duties arise out of defendants’ role as servicers of Ms. Mayotte’s

loan. Ms. Mayotte even expressly frames many of these duties with reference to “the borrower”

and “the promissory note and the deed.”

       Because she cannot identify an independent duty, the economic loss doctrine applies

facially to Ms. Mayotte’s tort claims for negligence and negligent supervision. I find that it also

applies to her CCPA claim and her declaratory judgment claim. See Electrology Lab., Inc. v.

Kunze, 169 F. Supp. 3d 1119, 1152–53 (D. Colo. 2016) (noting that “an independent evaluation

of the reach of the [economic loss] rule is necessary as to any given claim”). Ms. Mayotte bases

her CCPA claim on Wells Fargo’s alleged “fail[ure] to admit that it waived payment on the loan

for the last ten years” and its provision of “wrong information and wrong documents.” See ECF

No. 134 at 19. These allegations are contractual in nature and “arise[s] out of duties imposed by

the [loan] contract.” Nero, 2013 WL5323147, at *6 (finding that the economic loss doctrine bars

plaintiff’s CCPA claim because the relevant duty “to comply with its contracts” and “to pay

[insurance] claims in a timely fashion” arises out of the contract); cf. Christenson, 2015 WL

1757076, at *5 (finding that the economic loss doctrine did not bar plaintiff’s CCPA claim


                                                 20
because the relevant duty to evaluate and implement loss mitigation options arises not out of the

relevant contract but out of Department of Housing and Urban Development regulations).

       The declaratory judgment claim is also contractual in nature. It seeks to assign

contractual rights under the loan agreement, including whether Ms. Mayotte was in default at the

time of foreclosure, “who is secured regarding the subject property, how much is owed, and to

whom [Ms.] Mayotte owes any remaining amounts.” ECF No. 144 ¶ 184. Like Ms. Mayotte’s

other claims, this claim improperly seeks to replace what is properly a contract law claim.

       Accordingly, the economic loss doctrine bars all four of Ms. Mayotte’s claims.

       D. Novation

       In the interest of finality I will also consider Ms. Mayotte’s claims to the extent that they

arise in contract law. I have already addressed the application of the CCASF to Ms. Mayotte’s

claims. I now address defendants’ argument that the two Special Forbearance Agreements

supersede any alleged prior agreement for modification. See ECF No. 136 at 12.

       Novation is “[t]he extinguishment of an old contract by the substitution of a new

contract.” Moffat Cty. State Bank v. Told, 800 P.2d 1320, 1323 (Colo. 1990). Under Colorado

law, a contract of novation has four prerequisites: (1) a previous valid obligation, (2) an

agreement between the parties to abide by the new contract, (3) a valid new contract, and (4) the

extinguishment of the old obligation by the substitution of the new one. See id. “[I]f the

essential elements or terms of the contract have been transformed, a new contract will be deemed

to supersede the old.” Phoenix Power Partners, L.P. v. Colorado Pub. Utilities Comm’n, 952

P.2d 359, 364–65 (Colo. 1998). Ms. Mayotte does not respond to defendants’ novation

argument except to state that her claims arise in tort rather than contract. See ECF No. 144 at 12.




                                                 21
       Ms. Mayotte alleges that Wells Fargo promised her a loan modification in September

2008. See ECF No. 134 ¶ 1. It is undisputed that Ms. Mayotte thereafter signed two separate

Special Forbearance Agreements in March 2010 and November 2010. See ECF No. 136 ¶¶ 17,

21. Both of these agreements expressly held that the “indebtedness of the referenced loan is in

default,” that the respective Special Forbearance Agreement “is an agreement to temporarily

accept reduced payments,” that “upon completion of this plan, the loan must be brought current,”

and that “[a]ll of the provisions of the note and security instrument, except as herein provided,

shall remain in full force and effect.” ECF No. 136 ¶¶ 18, 22.

       Even assuming that Wells Fargo’s alleged promise to modify Ms. Mayotte’s loan is valid,

the Special Forbearance Agreements extinguish that promise. The Special Forbearance

Agreements are valid contracts by which both Ms. Mayotte and Wells Fargo agreed to abide.

Defendants did not foreclose on Ms. Mayotte until after she entered the Special Forbearance

Agreements. The Special Forbearance Agreements supersede any alleged promise to modify

Ms. Mayotte’s loan by expressly reaffirming Ms. Mayotte’s obligations under the original loan.

       Accordingly, novation bars all of Ms. Mayotte’s claims to the extent that she premises

them on an alleged contractual promise to modify her loan.

       E. Compensable Damages

       Finally, again in the interest of finality, I address defendants’ argument that Ms. Mayotte

has failed to show compensable damages. See ECF No. 136 at 19. Ms. Mayotte’s complaint

alleges that she lost equity in her home, attorney’s fees, reputational harm and emotional distress,

credit injury, and diminished business opportunities. See ECF No. 114 ¶¶ 128–131.

       Yet Ms. Mayotte has not provided any evidence that her damages outweigh the benefit

that she has derived. Ms. Mayotte made her last loan payment in December 2010. See ECF No.



                                                 22
136 ¶ 24. She lived in the house for over ten years without payment.10 Using the $2,500 per

month fair-market rent that Ms. Mayotte herself asserted in the FED Action, defendants estimate

that Ms. Mayotte derived approximately $310,000 from her continued occupancy of the property

without payment. See ECF No. 136 at 20. Ms. Mayotte has offered no evidence as to what her

property was worth at the time of foreclosure. See id. at 19–20.

        Accordingly, Ms. Mayotte has not presented a genuine dispute of material fact as to

damages and I find that she has failed to allege compensable damages as a matter of law.

                                                ORDER

     1. Plaintiff’s motion to supplement, ECF No. 141, is GRANTED.


     2. Plaintiff’s motion for summary judgment against Wells Fargo, ECF No. 134, is DENIED.


     3. Plaintiff’s motion for summary judgment against U.S. Bank, ECF No. 138, is DENIED.


     4. Defendants’ motion for summary judgment, ECF No. 136, is GRANTED. Plaintiff’s

        claims are dismissed with prejudice. As the prevailing party, defendants are awarded

        reasonable costs to be taxed by the Clerk pursuant to Fed. R. Civ. P. 54(d)(1) and

        D.C.COLO.LCivR 54.1.


        DATED this 29th day of November, 2019.



                                                         BY THE COURT:




10
   Defendants did not foreclose on the property until December 2014, four years after Ms. Mayotte’s last
payment. See ECF No. 136 ¶ 34. Defendants then took a forcible entry and detainer action two years
later, in August 2016, to finally evict Ms. Mayotte from the property, which she appealed through May
2019. See id. ¶¶ 35, 40; Mayotte, 2019 WL 2266491, at *1. It is unclear exactly when Ms. Mayotte
vacated the property, but defendants’ profit estimate indicates that she lived at the property without
payment for ten years and four months. See ECF No. 136 at 20. Ms. Mayotte does not dispute this.

                                                   23
     ___________________________________
     R. Brooke Jackson
     United States District Judge




24
